Citation Nr: 1110548	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for postoperative residuals of fracture and open reduction of the right tibia and fibula.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to January 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This matter was previously before the Board in November 2009 and June 2010, at which times it was remanded for additional development and adjudicative action. The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is needed prior to further disposition of the Veteran's claims.

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  However, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for an increased rating, the claim shall be denied.  Id.  In this case, the Veteran's claims currently on appeal are an increased rating for his service-connected right leg disability and entitlement to a total disability rating based on individual unemployability.

In June 2010, the Board found that a new VA examination was necessary in order to fairly adjudicate the merits of the Veteran's claims on appeal and remanded the claims for the same.  According to a Compensation and Pension Exam Inquiry report (printed in July 2010), VA requested in June 2008 that the Veteran be scheduled for a VA examination at the VA Medical Center (VAMC) in West Los Angeles (LA), California, but that the Veteran refused that examination location.  A July 2010 letter shows that, thereafter, the AMC attempted to contact the Veteran by telephone, leaving several messages, in an attempt to elicit the Veteran's preferred VAMC location so that a new VA examination could be scheduled.  However, it does not appear that a response was ever received from the Veteran and the AMC, therefore, rescheduled the Veteran for an examination at the VAMC in Loma Linda, California.  The examination was scheduled for August 2010 and the Veteran failed to report.

The claims file contains correspondence notifying the Veteran of the VA examination scheduled for August 2010.  However, the Board observes that the date of the correspondence is in September 2010, after the scheduled examination date.

In a statement received by the RO in October 2010, the Veteran indicated that the VAMC in Loma Linda was too far out of his way to travel for an examination, as he relied on public transportation.  He also reported that he had called a VA number and requested a change of examination location to VA facility closer to his residence.  He suggested that perhaps there was confusion due to the fact that he and his father share a name, except that the Veteran is a junior.  He then requested that a VA examination be rescheduled for the West LA VAMC.

While not explicitly finding good cause for the Veteran's failure to appear for the August 2010 VA examination, the Board finds that the record is sufficiently unclear as to whether and when VA examination notices were sent to or received by the Veteran.  Specifically, the Board observes that the claims file does not contain a copy of any correspondence notifying the Veteran of the first examination scheduled for the West LA VAMC.  Furthermore, the correspondence notifying the Veteran of the examination scheduled for the Loma Linda VAMC is dated after the scheduled examination date.  The Board also finds it noteworthy that, although the record indicates that the Veteran refused a VA examination at the West LA VAMC location, the fact that he subsequently requested a VA examination at that specific location calls into further question whether the Veteran was ever notified of the first examination.  

As there has been some obvious confusion over the scheduling of the VA examination on prior remand, the Board finds that further remand is warranted so that the Veteran may be afforded a new examination.  In doing so, however, the Board points out that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).

Additionally, in his October 2010 statement, the Veteran indicated treatment at a VA facility located on Temple Street, and the most recent VA treatment records in the claims file are dated in February 2010.  Therefore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all VA outpatient treatment records from the VA Greater Los Angeles Healthcare System dated February 2010 to the present.

2. After the above development is completed, schedule the Veteran for another VA orthopedic examination at the West Los Angeles VAMC.  A copy of the examination notice must be placed in the claims file.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should indicate that such a review was conducted.  The examiner should specifically comment regarding the severity of the Veteran's service-connected right lower extremity disability, to include any and all limitation of motion (e.g., flexion and extension of the ankle and knee). 

Additionally, following the examination, the examiner should state whether the Veteran's service-connected impairment of the tibia and fibula prevents him from obtaining or retaining a substantially gainful occupation.  Specifically, the examiner should describe what types of employment activities would be limited due to the appellant's service-connected disability, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment.  The examiner should not consider impairment from nonservice-connected disabilities when assessing whether the service-connected disability renders the Veteran unemployable.  

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Remind the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate within that documentation whether any notice that was sent was returned as undeliverable.

4. Once the development has been completed, the claims should be readjudicated.  (If appropriate, the TDIU claim should be referred to the Director of Compensation and Pension.)  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


